Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/11/22, Applicant amended claims 1, 8-11, and 18-20, canceled claims 7 and 17, and added new claims 21-22.  Claims 1-6, 8-16, and 18-22 are presented for examination.

Objections
	Claim 14 is objected to because of the following informality: this claim recites “The apparatus of claim 11” but claim 11 recites a method.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  Independent claim 1 recites an apparatus for academic search and analytics comprising a memory device executing computer readable instructions that form an ingestion component, processing component, search and analytics component, and a storage component.  Examiner found support for an apparatus in specification paragraph 0231 which states an apparatus may be implemented in software, hardware, or combinations thereof.  Paragraph 0231 further states that, “when modules of the invention are implemented partially or entirely in software, the modules contain a memory device for storing software instructions in a suitable, non-transitory computer-readable storage medium.”  However, claim 1 does not recite modules containing a memory device but a memory device that executes instructions to form modules.  Also, Examiner could not find a definition of a memory device in the specification that limited the term to statutory embodiments.  Thus the recited memory device could be software e.g. a signal with data stored on it, and the recited apparatus is software per se and not one of the four categories of statutory subject matter.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-12, 14-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al (US 20110011961), hereafter known as Guan.
With respect to claims 1, 11, 20, and 22, Guan teaches:
an ingestion component, obtaining data from external heterogeneous sources, to produce ingested data (paragraph 0034 aggregate (ingest) data from, external sources); 
a processing component for processing the ingested data (paragraph 0012 processing aggregated content data), the processing component comprising:
		a Natural Language Processing (NPL) module operable on the ingested data to generate a pre-processed ingested data (paragraph 0098 natural language processing for aggregated data), the NPL module being in communication with:
		a machine learning modeling module, using the processor for grouping related data into topics and identifying respective keywords (paragraph 0098 machine learning, identifying categories, topics (keywords) in data);
		a communities and influencers detection module for identifying communities of researchers (paragraph 0011 identify reviewers for content, paragraph 0020 reviewers as subject matter experts); and 
		a trends and discovery prediction module for predicting predetermined use cases based on historic data (paragraph 0011 identify trends using other information, articles, data (historic data)); and 
	a search and analytics component for executing search queries on the pre-processed ingested data, and outputs of the machine learning modeling module, communities and influencers detection module, and trend and discovery prediction module, and generating the analytics insights on returned search results (paragraph 0037 searching the content, determine relevance scores by searching for keywords, paragraph 0057, 0063 teams of reviewers searching for trends, paragraph 0063 generate insights, outputs as relevance scores, trend data).
With respect to claim 1, Guan teaches a memory device having computer readable instructions stored thereon (paragraph 0034 computer readable medium with instructions thereon).
With respect to claims 20 and 22, Guan teaches a processor (paragraph 0034 processor in a computer with invention, said computer is a server computer).
With respect to claims 2 and 12, Guan teaches wherein the ingestion component further comprises an enrichment module for automatically obtaining additional or missing attributes of the ingested data from other sources (paragraph 0012 obtaining additional data from other sources).
With respect to claims 4 and 14, Guan teaches wherein the ingestion component further comprises a format conversion module for converting the ingested data from the external heterogeneous sources into a common format for further processing (paragraph 0077 figure 1 converting data streams to format in application engines 160).
With respect to claims 5 and 15, Guan teaches wherein the ingestion component further comprises a cross- referencing module for linking related information from the ingested data into a single record per entity (paragraph 0035 linking related data, metadata in a topic into records, also paragraph 0077).
With respect to claims 8 and 18, Guan teaches wherein the trends and discovery prediction module is configured to predict one or more of the following: a sudden increase or decrease in a number of publications of a specific research topic; a future number of publications per keywords or topic based on historic data; and a future number of citations per paper (paragraph 0055 identify, predict trends in content volume).
With respect to claim 9, Guan teaches wherein the communities of researchers comprise one or more of the following: community of researchers who collaborate with each other; and community of citations (paragraph 0065 teams of reviewers collaborating).
With respect to claims 10 and 19, Guan teaches wherein the search and analytics component further comprises: 
a search module for fetching the ingested data from a storage component based on a search query, to produce fetched data (paragraph 0032 collected data is fetched for analysis); 
an analytics module for generating analytics insights based on the fetched data (paragraph 0032 generating insights for example relevance scores for ingested data); and 
a dashboard module for presenting the fetched data along with the analytics insights (paragraph 0054 display on a dashboard).
With respect to claim 21, Guan teaches a storage component for storing the ingested data, the storage component acting as a communication data bus for the ingestion component, the processing component and the search and analytics component (paragraphs 0076-0080 figure 1 communications bus between modules for ingestion, storing, analyzing data).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Molyneux et al (US 20130080266), hereafter known as Molyneux.
With respect to claims 3 and 13, all the limitations in claims 1-2 and 11 are addressed by Guan above.  Guan does not teach obtaining latitude and longitude coordinates of a university, and authors affiliated with the university, by querying an external application programming interface of an online mapping tool.  Molyneux teaches this in getting documents and other information from institutions like colleges and universities like GPS coordinates for institutions (paragraph 0071) and authors affiliated with a college or university, and in using a mapping tool for universities for publications (paragraphs 0012, 0056 Analyzer module for using mapping tools).  It would have been obvious to have combined this GPS coordinate and mapping tool functionality in Molyneux with the document analyzing techniques in Guan as Molyneux also teaches using its techniques on publications for companies (paragraphs 0110-0111, figures 16-17) and getting more information on contributing/affiliated universities aid in a user’s research efforts on a topic, making the combination more user-friendly.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Hendrickson et al (US 20210117417), hereafter Hendrickson.
With respect to claims 6 and 16, all the limitations in claims 1 and 11 are addressed by Guan above.  Guan does not teach:
automatically fetching data from external databases having application programming interfaces, APIs; and 
crawling, in parallel, predefined websites for extracting predetermined attributes.
Hendrickson teaches these things:
automatically fetching data from external databases having application programming interfaces, APIs (paragraph 0060 figure 2, fetching content from external database with API); and 
crawling, in parallel, predefined websites for extracting predetermined attributes (paragraph 0104 crawling websites for search terms (attributes)).
It would have been obvious to have combined this fetching and crawling functionality in Hendrickson with the document analyzing techniques in Guan as Hendrickson also teaches academic uses for its invention (paragraph 0048) and said functionality retrieves more accurate information and is thus more user-friendly.

Responses to Applicant’s Remarks
	Examiner and Applicant conducted an interview on 7/7/22 regarding the amended claims dated 5/11/22 and discussed the matters mentioned below except for the objection to claim 14 and the new art rejections under 35 U.S.C. 102.  Regarding a foreign and NPL reference from Applicant’s Information Disclosure Statement dated 5/7/21 Examiner did not find in the application file as of Examiner’s 2/15/22 office action, in view of Applicant providing said references, Examiner has considered them and includes an updated annotated 1449 with this office action.  Regarding rejection to claim 19 for the unclear language “fetching the stored ingested based on a search query,” in view of amendments reciting “fetching the ingested data from a storage component, based on a search query,” this objection is withdrawn.  Regarding rejections of claims 1-10 under 35 U.S.C. 101 for software per se, Applicant’s amendments do not add hardware structure to the apparatus recited in claim 1.  In the interview Examiner suggested reciting a processor as in claim 20 or claim 22.  Regarding rejections to claims 1-6, 10-16, and 19-20 for reciting mental processes, Applicant’s amendments moving subject matter from claim 7 reciting a Natural Language Processing module in communication with a machine learning modeling module recite significantly more than the abstract ideas and these rejections are withdrawn.  
Regarding rejections under 35 U.S.C. 102 of claims 1-2, 4, 10-12, 14, and 19-20 by Benara and rejections under 35 U.S.C. 103 of claims 3 and 13 by Benara in view of Molyneux, claims 5 and 15 by Benara in view of Hausler, and 6 and 16 by Benara in view of Hendrickson, Applicant’s amendments overcome Benara’s teachings and these rejections are withdrawn.  Examiner conducted another search of the prior art and found Guan, which Examiner believes teaches claims 1-2, 4-5, 8-12, 14-15, and 18-22 as shown above, along with rejections under 35 U.S.C. 103 of claims 3 and 13 by Guan in view of Molyneux and claims 6 and 16 by Guan in view of Hendrickson. 
	Because the rejection on the amended subject matter from canceled claims 7 and 17 now recited in claims 1, 11, 20, and 22 is the first rejection with art of this subject matter, Examiner makes this office action non-final.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/8/22